Citation Nr: 0309500	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hepatitis, claimed 
as hepatitis C.

3.  Entitlement to service connection for disability 
manifested by insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The appellant had active duty training from January 31, 1984 
to July 4, 1984 while in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
RO, which denied the benefits sought on appeal.  In his 
substantive appeal of November 2002, the appellant requested 
a hearing before a traveling member of the Board at the RO 
(Travel Board hearing).  He withdrew this request in February 
2003, requesting a video conference hearing instead.  


REMAND

Correspondence from both the appellant and his 
representative, received at the Board in February 2003, 
included a request for a video conference hearing at the RO 
conducted by a member of the Board in Washington, D.C.  The 
appellant's claims presently on appeal are accordingly 
remanded to the RO so that he may be scheduled for the 
requested Board video conference hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

The RO should appropriately schedule the 
veteran for a video conference hearing at 
the RO conducted by a Member of the Board 
in Washington, D.C.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




